Name: Commission Regulation (EEC) No 1789/92 of 1 July 1992 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 7. 92 Official Journal of the European Communities No L 182/59 COMMISSION REGULATION (EEC) No 1789/92 of 1 July 1992 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin Economic Community (*), no levies shall apply on imports of products originating in the overseas countries and territories ; whereas, pursuant to Article 101 (4) of the abovementioned Decision, a special amount shall be charged on imports of certain products originating in the overseas countries and territories in order to prevent products originating from these countries and territories from receiving more favourable treatment than similar products imported from Spain or Portugal into the Community as constituted on 31 December 1985 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), as amended by Regulation (EEC) No 4001 /87 (2), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas the sluice-gate prices and import duties for the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance ; whereas they must be fixed by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; Whereas these have been fixed by Commission Regula ­ tion (EEC) No 1788/92 of 1 July 1992 fixing the sluice-gate prices and levies for eggs (3) ; Whereas, since sluice-gate prices and import duties for ovalbumin and lactalbumin were last fixed by Commis ­ sion Regulation (EEC) No 744/92 (4), new levies and sluice-gate prices must be fixed for the period 1 July to 30 September 1992 ; HAS ADOPTED THIS REGULATION : Article 1 The import duties provided for in Article 2 of Regulation (EEC) No 2783/75 and the sluice-gate prices provided for in Article 5 thereof, in respect of the products specified in Article 1 , shall be as set out in the Annex hereto. Whereas the methods for calculating sluice-gate prices and import duties are laid down in Commission Regula ­ tion No 200/67/EEC (*) ; whereas these methods should be used to calculate the sluice-gate prices and import duties for the coming quarter ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 104. (2) OJ No L 377, 31 . 12. 1987, p . 44. (3) See page 56 of this Official Journal . 0 OJ No L 82, 27. 3 . 1992, p. 26. H OT No 134, 30. 6. 1967, p. 2834/67. (6) OJ No L 263, 19 . 9 . 1991 , p. 1 . 2. 7. 92No L 182/60 Official Journal of the European Communities ANNEX to the Commission Regulation of 1 July 1992 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin (') CN code Sluice-gate price Import duty ECU/100 kg ECU/ 100 kg 3502 10 91 3502 10 99 3502 90 51 3502 90 59 390,51 52,34 390,51 52,34 136,78 18,53 136,78 18,53 (') No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.